Citation Nr: 1750812	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and personality disorder.

3.  Entitlement to service connection for alcoholism, to include as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from April 2 to July 2, 1980, and from June 6 to September 3, 1983; she also served in the Washington State Air National Guard from 1979 to 2005, including periods of active duty for training (ACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2014, and a transcript of the hearing is of record.  

In March 2015 and January 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

As noted in both of the Board's prior remands, the matter of service connection for a left shoulder disability was raised at the time of the September 2014 hearing.  This issue remains unadjudicated and is AGAIN REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The acquired psychiatric disorder claim on appeal has previously been developed to include only depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include the Veteran's original request for service connection for depressive disorder.


FINDINGS OF FACT

1.  The Veteran does not have a current Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) diagnosis of PTSD.

2.  The Veteran does not have a current DSM-IV diagnosis of an acquired psychiatric disorder, to include depressive disorder.

3.  The Veteran's current personality disorder is a congenital or developmental defect, which is not a disease or injury for the purposes of service connection.

4.  Alcoholism, as a primary disorder, is not a disability for which service connection may be granted by VA, and the evidence does not establish that alcoholism is secondary to the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2017).  

2.  Service connection for an acquired psychiatric disorder, to include depressive disorder or personality disorder, is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  Service connection for alcoholism, to include as secondary to a service-connected disability, is not established. 38 U.S.C.A. §§ 105(a), 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.159, 3.301, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The record reflects that the Veteran was provided all required notice in the letter sent in August 2010, prior to the September 2010 initial adjudication of the claims decided herein.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, VA has obtained the Veteran's service treatment and personnel records, and her post-service VA and private outpatient treatment records.  Records from both the Social Security Administration the Arizona Department of Economic Security were also obtained and added to the claims file in August 2007.  VA has also afforded the Veteran VA examinations related to the claims on appeal, most recently in April 2017.  While prior VA examinations were deemed inadequate, the most recent examination utilized the prior (DSM-IV) standard and the Board finds no reason to otherwise question the adequacy of the opinion rendered.  Therefore, the Board finds no reason to again remand the claims for examination.  Further, the Board's prior remand required clarification of the Veteran's ACDUTRA dates, which was completed in April 2016.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims remaining on appeal.  The Board is also unaware of any such evidence.  

Finally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Accordingly, the Board will address the merits of these claims.


II.  Service Connection

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2017); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

The Veteran submitted a letter in April 2006 indicating she was being prescribed Lexapro for depression, mood swings, agitation, and anxiety.  A June 2006 private treatment record noted depression.  Further, a July 2007 private psychological report diagnosed chronic PTSD secondary to interpersonal work stressors.  In March 2010, the Veteran submitted a letter indicating the presence of mood swings, depression, anxiety, agitation, extreme anger, and alcoholism.  The Veteran submitted another statement in August 2010 indicating a worsening in her depression and an increase in her alcohol consumption.  In March 2012, the Veteran was diagnosed with depression.  VA treatment records also show that the Veteran was prescribed medication for depression throughout her treatment.  Treatment records from January 2013, October 2013, and November 2013 document diagnoses of major depressive disorder, anxiety, and alcohol dependence.  The Veteran was seen again for mental health treatment in April 2014 and July 2014 and a diagnosis of major depressive disorder was made at both visits.  

Following the Veteran's hearing, her claims were remanded in order to afford her a VA examination to determine the nature of any psychiatric disability present and to determine whether any current psychiatric disorder present was incurred during her period of service.  A VA examination was provided in November 2015.  The examiner noted the Veteran's psychiatric treatment history as including alcohol treatment, and found that the Veteran does not meet the criteria for PTSD, but made that diagnosis under the DSM-V criteria.  Again, the Veteran's claim is to be considered under the DSM-IV standard.  Further, the examiner did not discuss the evidence noted above showing various diagnoses of mental disorders present throughout the pendency of these claims.  The 2015 examiner diagnosed the Veteran with alcohol use disorder, and opined that the symptoms of depression shown are more likely than not secondary to the alcohol use disorder, noting that there was no evidence of a depressive disorder during the Veteran's active service.  Because the examiner's diagnoses were made using the DSM-V standard, and because the examiner did not discuss clinical evidence of various diagnoses, the Board again remanded the matter for a new examination.

The Veteran was again afforded a VA examination in April 2017.  This examiner reviewed the Veteran's claims file, to include prior psychiatric diagnoses noted in the clinical records.  The examiner determined that the Veteran's appropriate psychiatric diagnoses under the DSM-IV were alcohol dependence and dependent personality disorder.  There are no contrary diagnoses under the DSM-IV.  The examiner explained that the criteria for a PTSD diagnosis are not met under either the DSM-IV or DSM-V.  The examiner discussed the lack of avoidance, negative alternations in cognitions, functional impact or attribution to other diagnoses.  The examiner concluded that a diagnosis of PTSD could not be confirmed via longitudinal record review, which was also noted to be consistent with the current examination findings.  The examiner went on to explain that the symptoms of depression were noted occasionally with sporadic episodes of depression coinciding with increased alcohol consumption and interpersonal instability.  Thus, the examiner concluded it is more likely than not that any historically referenced depression dating back to 2005 was secondary to and exacerbated by her alcohol use and personality disorders.  The examiner also referenced consultation with cited medical literature and concluded there is no relationship between the Veteran's alcohol use disorder and her service connected degenerative arthritis of the spine, limited flexion of the thigh, paralysis of the external cutaneous nerve, hypertensive vascular disease or eczema.  Based upon the foregoing, the examiner concluded that the Veteran does not meet DSM-IV or DSM-V diagnostic criteria for any other mental disorder diagnoses.  The Veteran's longitudinal and current mental status was assessed to be best represented by the Alcohol Use Disorder and Dependent Personality Disorder, with any subclinical anxiety and depressive symptoms subsumed under those conditions.  "This assessment is grossly consistent with her longitudinal medical record."

Thus, while the clinical records note the presence of a diagnosis of PTSD, the most recent VA examiner was the first to assess this under the appropriate DSM-IV standard, which is required under 38 C.F.R. § 4.125(a).  38 C.F.R. § 3.304(f).  The 2017 examiner confirmed that no PTSD diagnosis has been present as defined by VA regulation throughout the pendency of this claim, despite the notations in the clinical records.  

Moreover, the 2017 VA examiner confirmed that there was also no diagnosis of Major Depressive Disorder, or any other independent depressive disorder, in accordance with the DSM-IV, at any time throughout the pendency of this claim.

Absent evidence of a current DSM-IV diagnosis of PTSD or any other acquired psychiatric disorder, service connection simply is not possible because there is no present disorder to attribute to incidents during the Veteran's military service.  38 C.F.R. § 3.304(f)(1); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); also see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

With regard to the Veteran's recognized diagnosis of a Dependent Personality Disorder, there is no entitlement under the law to service-connect this disorder.  By regulation, congenital or developmental defects such as personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2017); see Winn v. Brown, 8 Vet. App. 510, 516 (1996); see also 38 C.F.R. § 4.130 (2017); American Psychiatric Association, DSM-IV.  A claim for service connection for a personality disorder must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Beno v. Principi, 3 Vet. App. 439 (1992).  The validity of the exclusion in 38 C.F.R. § 3.303(c) of congenital and development defects from the definition of disease or injury has been upheld.  Winn, 8 Vet. App. at 510.  The statutory provisions regarding reasonable doubt are not applicable to a determination based on preclusion by law.  

Further, with regard to the Veteran's diagnosis of Alcohol Use Disorder, in a claim for service connection for disability due to alcohol abuse filed after October 31, 1990, the law prohibits an award of VA compensation for such disability, whether the claim is based on a theory of direct or secondary service connection.  38 U.S.C.A. §§ 105(a), 1131; 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.310(a); VAOPGCPREC 11-96; VAOPGCPREC 2- 97; Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A claimant may be granted service connection for purposes of obtaining VA benefits other than compensation if entitlement to secondary service connection for drug and alcohol abuse is demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2- 98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999); Barela v. West, 11 Vet. App. 280 (1998).  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling Barela v. West, 11 Vet. App. 280 (1998), holds that veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  In other words, compensation would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability.

In this case, however, the 2017 VA examiner explained the presence of the Veteran's alcohol use disorder, and referenced medical literature as a basis for the finding that there is no causal relationship between the alcohol use disorder and the Veteran's service connected disabilities.  Moreover, as there is no basis upon which the Board can award service connection for a psychiatric disorder, there is no basis upon which a finding can be made related to any alcohol use associated with a psychiatric disorder.  Since compensation cannot be granted for primary service connection, and there is no factual support for a grant of service connection as secondary to a service-connected disability, the claim must be denied.

In summary, there is no basis upon which to award service connection for PTSD, for an acquired psychiatric disorder other than PTSD, to include depressive disorder, for a personality disorder, or for an alcohol dependence disorder.  

The Board recognizes that the Veteran might sincerely believe that she has PTSD or another acquired psychiatric disorder, such as depressive disorder, based upon the symptoms she has experienced over the course of time.  In making all determinations, the Board must fully consider the lay assertions of record, and the Board has done so in this case.  A layperson is competent to report on her symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to report on her in-service experiences and her present symptoms, whether these experiences resulted in the psychiatric disorders she claims to have is a matter that requires medical expertise to determine.  The Veteran does not have the medical expertise required to determine whether her symptoms result in a diagnosed mental disability.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As the Board finds that the Veteran is not competent to render a medical opinion as to the presence of a current diagnosis under the DSM-IV, and the 2017 VA examiner's opinion is the only medical opinion of record based upon a review of the complete record with an assessment based upon the appropriate standard, such medical opinion is of greater probative value than the Veteran's lay contentions. 

The Board has duly considered the benefit of the doubt doctrine as appropriate.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the Board has determined that the preponderance of the evidence is against the Veteran's claims, so that doctrine is not applicable to these claims.  


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, to include a depressive disorder and a personality disorder, is denied.

Service connection for alcoholism, to include as secondary to a service-connected disability, is denied.




____________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


